UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7039


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CYNTHIA DAMARIZ SALAMANCA, a/k/a Alicebeth Nazario, a/k/a
Marisabel Gonzalez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:11-cr-00255-HEH-1; 3:13-cv-00118-HEH)


Submitted:   April 29, 2014                    Decided:   May 9, 2014


Before KEENAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerome Michael Brown, Philadelphia, Pennsylvania, for Appellant.
Erik Sean Siebert, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cynthia Damariz Salamanca seeks to appeal the district

court’s order dismissing her 28 U.S.C. § 2255 (2012) motion for

lack of jurisdiction.         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)     (2012).          A    certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”              28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on procedural

grounds, as in the present case, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and

that the motion states a debatable claim of the denial of a

constitutional right.      Slack, 529 U.S. at 484-85.

           We have independently reviewed the record and conclude

that Salamanca has not made the requisite showing.             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because     the   facts   and   legal

contentions     are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




                                     2